      Case 3:20-cv-01151-M Document 5 Filed 05/08/20                  Page 1 of 3 PageID 138



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

 JANE DOE,                                               §
                                                         §
           Plaintiff,                                    §
                                                         §
 v.                                                      §
                                                             C.A. No. 3:20-CV-01151-M
                                                         §
 HILLSTONE RESTAURANT GROUP,                             §
 INC. D/B/A R+D KITCHEN,                                 §
                                                         §
           Defendant.                                    §

          DEFENDANT’S MOTION TO REMAND AND BRIEF IN SUPPORT




                                    CERTIFICATE OF CONFERENCE

         On May 8, 2020, at approximately 7:39 p.m., the undersigned emailed counsel for

Plaintiff, Brent Walker and Charla G. Aldous, to confer whether they oppose this Motion.

Attached as Exhibit A are the “read receipts.” A second email was sent at 9:00 p.m. As

of this filing we have not received a response. We will amend this certificate of conference

if a response is received.



                                                       Rogge Dunn



         Defendant Hillstone Restaurant Group, Inc. d/b/a R+D Kitchen (hereinafter


 DEFENDANT’S MOTION TO REMAND AND BRIEF IN SUPPORT                                       Page 1
 R:\3\3569\001\SubPldgs\Drafts\Motion to Remand.docx
    Case 3:20-cv-01151-M Document 5 Filed 05/08/20                           Page 2 of 3 PageID 139



“Defendant”) files this Motion to Remand and Brief in Support (the “Motion”), and states:

         1.        On May 7, 2020, Plaintiff Jane Doe (hereinafter “Plaintiff”) filed suit against

Defendant in the District Court of Dallas County, Texas. That same day, Defendant timely

removed this case to federal court.

         2.        Defendant no longer wishes to maintain this action in federal court, and

therefore files this Motion seeking to remand this case back to state court. Accordingly,

Defendant respectfully requests that the Court enter the Order of Remand submitted

herewith and remand this case to the District Court of Dallas County, Texas.



                                                       Respectfully submitted,


                                                                            ____________________
                                                       R. ROGGE DUNN
                                                       Texas Bar No. 06249500

                                                       E-mail: Dunn@trialtested.com

                                                       GREGORY M. CLIFT
                                                       State Bar No. 00795835
                                                       E-mail: clift@roggedunngroup.com

                                                       ROGGE DUNN GROUP, PC
                                                       500 N. Akard Street, Suite 1900
                                                       Dallas, Texas 75201
                                                       Telephone: (214) 888-5000
                                                       Facsimile: (214) 220-3833

                                                       ATTORNEYS FOR DEFENDANT




 DEFENDANT’S MOTION TO REMAND AND BRIEF IN SUPPORT                                                 Page 2
 R:\3\3569\001\SubPldgs\Drafts\Motion to Remand.docx
    Case 3:20-cv-01151-M Document 5 Filed 05/08/20                    Page 3 of 3 PageID 140




                                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing
instrument has been served on all counsel of record listed below via the Court’s e-filing
system on May 8, 2020:

            Charla G. Aldous                                VIA ECF
            caldous@aldouslaw.com
            Brent R. Walker
            bwalker@aldouslaw.com
            Aldous\Walker, LLP
            4311 Oak Lawn Ave., Suite 150
            Dallas, TX 75219

            Chelsea Priest                                  VIA EMAIL:
            Law Clerk to Honorable Chief Judge              Chelsea_Priest@txnd.uscourts.gov
            Barbara M.G. Lynn
            United States District Court for the
            Northern District of Texas


                                                       Rogge Dunn




 DEFENDANT’S MOTION TO REMAND AND BRIEF IN SUPPORT                                         Page 3
 R:\3\3569\001\SubPldgs\Drafts\Motion to Remand.docx
